NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                       Fed. R. App. P. 32.1




                United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                          Submitted July 16, 2010
                                          Decided August 24, 2010

                                                  Before

                               MICHAEL S. KANNE, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

                               JOHN D. TINDER, Circuit Judge



No. 07‐4006

AMERICAN NEEDLE, INC.,                                     Appeal from the United States District
                          Plaintiff‐Appellant,             Court for the Northern District of
                                                           Illinois, Eastern Division.
       v.
                                                           No. 04 C 7806
NATIONAL FOOTBALL LEAGUE, et al.,
                   Defendants‐Appellees.                   James B. Moran, 
                                                           Judge.



                                                 O R D E R

       On May 24, 2010, the Supreme Court reversed and remanded our decision in this case,
American Needle, Inc. v. National Football, et al., 130 S. Ct. 2201 (2010).  A certified copy of the
Supreme Court’s opinion was filed with this court on June 25, 2010.  

       Pursuant to Circuit Rule 54, the parties in this case filed their statements of positions as
No. 07-4006                                                                        Page 2

to the action which ought to be taken by this court on remand.  All parties requested that this
case be remanded to the district court. 

         On consideration of the position statements, we order this case REMANDED to the
district court for further proceedings consistent with the Supreme Court’s opinion in American
Needle, Inc. v. National Football League, et al., 130 S. Ct. 2201 (2010).